Proceeding to review a determination of the Board of Zoning Appeals of the Incorporated Village of Massapequa Park, which denied an application for a variance for the erection of a one-family dwelling on a plot insufficient in area according to the building zone ordinance. The appeal is from an order of the Special Term annulling the determination and directing that the variance be granted. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present—Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.